DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group/Invention I – claims 1-4 and 6-20 (drawn to a surgical targeting device) in the reply filed on 06 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Applicant’s election of Surgical Targeting Device - Species A (embodied in Figure 2) in the reply filed on 06 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Applicant indicates “In response, Applicant hereby elects Species A, corresponding to at least claims 1-4, 6-9, 11-15, and 17-20”.
4.	Claims 10, 16, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 September 2022.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Regarding claim 11, the exemplary language “such as” (line 2) renders claim 11 indefinite as to the intended scope of the invention. The metes and bounds of “such as” are not clearly set forth, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4, 6-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Head (US 8,454,619 B1).
Head ‘619 discloses a surgical targeting device for assisting placement of an elongated guidance member (Figures 6 and 7A – Kirschner wire 60) in a bone (13), comprising: 
a bottom portion having a dome-shaped convex outer surface (dome 302) and comprising a guidance through-hole (Figures 3A-3E and 6 – through-hole 301) extending along a guidance through-hole central axis for receiving the guidance member (Figure 6); and 
a top portion (Figure 3C – portion 303; Figure 3E – portion 303; Figure 6 – portion 50; Figure 8A – portion 80; Figure 10B – portion 915) capable of being gripped by a tool (the “a tool” is not positively claimed; however, Figure 3E, 6, and 8A show tool 110; Figure 4B shows tool 40; Figures 10B and 10D show tool 912/914 and/or tool 110; Figure 13 shows tool 130).
Regarding claim 2, Head ‘619 discloses wherein the guidance through-hole extends along the guidance through-hole central axis through the bottom portion and the top portion (Figure 3C; Figure 3E; Figure 6; Figure 8A).
Regarding claim 3, Figures 3C, 3E, 6, 8A, and 10B of Head ‘619 clearly show wherein the top portion comprises a shaft extending from the bottom portion.
Regarding claim 4, Head ‘619 discloses wherein the shaft is capable of being temporarily inserted into a stem of an implant or of a dummy thereof ((i) none of the implant nor dummy are positively claimed, (ii) the particular size and particular shape of the shaft are not disclosed in the claim language, and therefore the shaft of Head ‘619 is capable of temporary insertion into the stem of an implant or dummy).
Regarding claim 6, Head ‘619 discloses wherein the bottom portion comprises at least one auxiliary through-hole extending through the bottom portion along an auxiliary through-hole central axis (Figures 3A, 3B, and 6 - auxiliary through-hole 304) and spaced from the guidance through-hole (clearly shown in Figures 3A, 3B, and 6), the at least one auxiliary through-hole being configured to receive an attachment member (screw) so that the device becomes temporarily engaged with the bone (C8:L51-54).
Regarding claim 7, Head ‘619 discloses wherein the auxiliary through-hole central axis extends obliquely to the guidance through-hole central axis (Figures 3A and 3B - based on the position of the through-holes 304 in the dome-shaped bottom portion, the auxiliary through-hole central axis extend obliquely to the guidance through-hole central axis).
Regarding claim 8, Head ‘619 discloses wherein the guidance through-hole central axis and the auxiliary through-hole central axis do not intersect (Figures 3A and 3B).   
Regarding claim 17, Figures 3C, 3E, 6, 8A, and 10B of Head ‘619 clearly show wherein the guidance through-hole central axis extends in a symmetry plane of the surgical targeting device.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Head (US 8,454,619 B1) in view of Bettenga (US PG Pub No. 2013/0245631 A1; cited in Applicant’s IDS).
Head ‘619 discloses the invention as claimed, including the oblique orientation of the auxiliary through-hole central axis. Figures 3A, 3B, and 6 of Head ‘619 show each of the auxiliary through-hole as extending obliquely through a material thickness of the dome-shaped convex outer surface, and therefore having a top opening (e.g., the opening formed on concave side) and a bottom opening (e.g., the opening formed on the convex side).
Further, this is already known in the art. For example, Bettenga ‘631 teaches (Figures 9 and 10) a surgical targeting device (110) comprising at least one auxiliary through-hole (118) extending from a top opening to a bottom opening in the device, wherein the top opening is further spaced from the guidance through-hole central axis than the bottom opening is spaced from the guidance through-hole central axis, in order to receive pins/screws (120) to secure the surgical targeting device to the acetabulum of the a patient. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a surgical targeting device comprising at least one auxiliary through-hole extending from a top opening to a bottom opening in the device, wherein the top opening is further spaced from the guidance through-hole central axis than the bottom opening is spaced from the guidance through-hole central axis, as taught by Bettenga ‘631, with the invention of Head ‘619, in order to receive pins/screws to secure the surgical targeting device to the acetabulum of the a patient.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Head (US 8,454,619 B1) in view of Bettenga (US PG Pub No. 2013/0245631 A1; cited in Applicant’s IDS).
Head ‘619 discloses the invention as claimed, except for particularly disclosing wherein the bottom portion comprises at least one protrusion, such as a fin or a spike. However, this is already known in the art. For example, Bettenga ‘631 teaches (Figures 9 and 10) a surgical targeting device (110) comprising a bottom portion comprising at least one protrusion, such as a fin or a spike (120), in order to temporary engage the surgical targeting device with the bone. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a surgical targeting device comprising a bottom portion comprising at least one protrusion, such as a fin or a spike, as taught by Bettenga ‘631, with the invention of Head ‘619, in order to temporary engage the surgical targeting device with the bone.

12.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Head (US 8,454,619 B1) in view of Olson (US PG Pub No. 2015/0265292 A1).
Head ‘619 discloses the invention as claimed, except for particularly disclosing wherein the bottom portion comprises a visual depth marker indicative of a plane extending orthogonally to the guidance through-hole central axis, and wherein the visual depth marker is a circumferential marking, groove or rim. However, this is already known in the art. For example, Olson ‘292 teaches (Figure 8A; Figure 16) a device having a bottom portion (either portion 610, or portion 620) having visual depth marker (Figure 8A - circumferential markings “1”, “2”, “3”, and “4”; Figure 16 – circumferential markings 826’) indicative of a plane extending orthogonally to the device in order to indicate depth of said device when in contact with bone ([0069], [0071], [0085]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a visual depth marker indicative of a plane extending orthogonally to the guidance central axis, and wherein the visual depth marker is a circumferential marking, groove or rim, as taught by Olson ‘292, with the invention of Head ‘619, in order to indicate depth of said device when in contact with bone.

13.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Head (US 8,454,619 B1) in view of Moovis (“Small Bone Innovations, An Anatomical Carpometacarpal Joint Replacement With Dual Mobility System”, Moovis Dual-Mobility, Surgical Technique, 2013, 20 pages – provided in Applicant’s IDS).
Head ‘619 discloses the invention as claimed, except for particularly disclosing wherein the top portion comprises a tool gripping structure configured to be gripped by the tool for removing the surgical targeting device from the bone, and wherein the tool gripping structure comprises a neck. However, this is already known in the art. For example, Moovis teaches (Page 14) a device having a tool gripping structure comprising a neck in order for the device to be gripped by a tool (clearly shown in Page 14) for manipulation and/or removal from the bone. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a device having a tool gripping structure comprising a neck, as taught by Moovis, with the invention of Head ‘619, in order for the device to be gripped by a tool for manipulation and/or removal from the bone.

14.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Head (US 8,454,619 B1) in view of Moovis (“Small Bone Innovations, An Anatomical Carpometacarpal Joint Replacement With Dual Mobility System”, Moovis Dual-Mobility, Surgical Technique, 2013, 20 pages – provided in Applicant’s IDS).
Head ‘619 discloses the invention as claimed, except for particularly disclosing a socket part of a ball and socket joint implant; wherein the bottom portion of the surgical targeting device fits into a volume defined by outer dimensions of the socket part of the ball and socket joint implant; and wherein the dome-shaped convex outer surface of the bottom portion of the surgical device is spherically shaped; and the socket part of the ball and socket joint implant has a conically shaped outer surface.  However, this is already known in the art. For example, Moovis teaches (Page 13) a socket part of a ball and socket joint implant (see two sets of drawings of Page 13); wherein the bottom portion of a surgical targeting device fits into a volume defined by outer dimensions of the socket part of the ball and socket joint implant (see two sets of drawings of Page 13); and wherein the dome-shaped convex outer surface of the bottom portion of the surgical device is spherically shaped (see two sets of drawings of Page 13); and the socket part of the ball and socket joint implant has a conically shaped outer surface (see two sets of drawings of Page 13). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a socket part of a ball and socket joint implant; wherein the bottom portion of a surgical targeting device fits into a volume defined by outer dimensions of the socket part of the ball and socket joint implant; and wherein the dome-shaped convex outer surface of the bottom portion of the surgical device is spherically shaped; and the socket part of the ball and socket joint implant has a conically shaped outer surface, as taught by Moovis, with the invention of Head ‘619, in order for the device to be gripped by a tool for manipulation and/or removal from the bone, and to ensure proper positioning of a socket part of a ball and socket joint implant.

Allowable Subject Matter
15.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure - US PG Pub No. 2012/0109137 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774